UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7195



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


WILLIAM RAYMOND TAYLOR,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (3:99-cr-00368-REP-AL)


Submitted: January 18, 2007                 Decided:   January 22, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Raymond Taylor, Appellant Pro Se. Brian Ronald Hood,
Assistant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              William Raymond Taylor appeals the district court’s order

denying his motion to compel a Fed. R. Crim. P. 35(b) motion.                    We

have    reviewed       the     record   and     find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court. See United States v. Taylor, No. 3:99-cr-00368-REP-AL (E.D.

Va. June 28, 2006).            We dispense with oral argument because the

facts   and    legal    contentions     are     adequately    presented    in   the

materials     before     the    court   and     argument    would   not   aid   the

decisional process.



                                                                          AFFIRMED




                                        - 2 -